Citation Nr: 0126778	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  94-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for a genitourinary 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as depression.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to service connection for a back disability.

6.  The propriety of the initial noncompensable evaluation 
assigned for herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
August 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in which the RO denied claims of entitlement to 
service connection for irritable bowel syndrome (IBS), 
enlargement of the prostate, chronic depression, and post-
traumatic stress disorder (PTSD).  The veteran sunsequently 
relocated to Pennsylvania, and the case was thereafter 
transferred to the RO in Pittsburgh.

The veteran initiated an appeal, and was issued a Statement 
of the Case (SOC) in June 1992.  In March 1993, he testified 
at a hearing before a Hearing Officer at the RO.  In a 
Hearing Officer's Decision and Supplemental SOC, dated in 
February and March 1994, the claims were again denied.  
Additional SSOCs were issued in September and December 1995.

In August 1997, the appellant appeared at a Travel Board 
hearing before one of the undersigned Members of the Board, 
at the RO in Pittsburgh.  In a decision issued in February 
1998, the Board remanded the case to the RO for further 
development and readjudication as to the issues then on 
appeal (the first four issues listed on the first page of the 
present decision), and also referred two newly raised issues 
to the RO for appropriate action (the last two issues listed 
on page 1 of this decision).

While the case was in remand status, the RO issued an SSOC in 
November 1998, in which it indicated that the issues of 
service connection for a genitourinary problem/prostatitis; 
IBS; and a psychiatric disorder, to include PTSD, continued 
to be denied.  Also in November 1998, the RO completed a 
rating action, granting service connection for herpes, right 
lower lip, for which a rating of zero percent was assigned, 
and denying service connection for a back disorder, listed as 
back strain.  Subsequently, in March 1999, the veteran, 
through his representative, submitted a notice of 
disagreement (NOD) with respect to both of those 
determinations.  The case was returned to the Board later 
that same month.

In a decision of July 1999, the Board determined that the 
claims for service connection for a genitourinary disorder 
and IBS, both of which had been denied by the RO under 
provisions of law requiring the veteran to file a well-
grounded claim, were well grounded, and granted the appeal to 
that extent.  The Board remanded those issues for further 
development by the RO.  In addition, the Board remanded the 
issues as to psychiatric disorders, under the authority of 
Stegall v. West, 11 Vet. App. 268 (1998), because the RO had 
not completed the actions requested in the February 1998 
Remand.  Finally, the Board remanded the issues of service 
connection for a back disorder and increased rating for 
herpes, as required by Manlincon v. West, 12 Vet.App. 238 
(1999), because the veteran had filed an NOD and had not been 
issued an SOC as to those issues.  Subsequently, an SOC was 
issued in November 2000, and the veteran filed a timely 
substantive appeal that same month.  Accordingly, these 
latter two issues are also currently before the Board on 
appeal.

Also in November 2000, the veteran was issued an SSOC as to 
the issues of service connection for a genitourinary 
disorder, IBS, PTSD, and a psychiatric disorder to include 
depression and obsessive-compulsive disorder.

At the veteran's request, he was afforded another hearing, 
which was conducted by another Member of the Board, who is 
also among the undersigned.  The hearing was convened via 
videoconference, with the veteran and his representative in 
the Pittsburgh RO and the Board Member in Washington, D.C.  
The veteran's representative stated that additional 
evidentiary materials would be submitted to the Board after 
the hearing.  

The claims file contains several additional documentary 
submissions by the veteran, which are discussed in this 
decision, below.

The Board notes further that, in a March 1997 statement, the 
veteran raised the issue of his entitlement to service 
connection for a skin disorder, arthritis of the knees, and 
an ulcer.  There was also a suggestion, in his original May 
1992 NOD, that he might be seeking service connection for 
residuals of a right hand injury, and for warts on the right 
foot.  Those issues have been previously referred to the RO.  
It is not clear whether those issues have been abandoned by 
the veteran; in any event, they do not appear to be ripe for 
appellate review at this time.

As the veteran has disagreed with the initial evaluation 
assigned for herpes, the Board has recharacterized that issue 
as involving the propriety of the initial rating assigned.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Irritable bowel syndrome was diagnosed during service, 
and the record contains a current diagnosis of that 
condition.  There is an approximate balance of evidence as to 
chronicity and continuity of IBS since service, and the 
record includes two medical opinions to the effect that the 
onset of the disorder was in service.

2.  A genitourinary disorder, currently diagnosed as 
prostatitis, was initially diagnosed during the veteran's 
service in 1984, and the post-service evidence is in 
approximate balance as to whether the disorder has been 
chronic and continuous since that time.

3.  The veteran was treated for psychiatric symptoms 
diagnosed as a depressive disorder during service.  Although 
there are several psychiatric disorders shown in the record, 
including personality disorders, there is an approximate 
balance of evidence as to whether the veteran's currently 
diagnosed depressive disorder is etiologically linked by 
competent medical evidence to service. 

4.  The record includes medical evidence showing a current 
diagnosis of PTSD based upon the veteran's claimed in-service 
stressors, primarily involving allegations of personal 
assault, threats, and sexual harassment.

5.  There is no evidence indicating that, during his service, 
the veteran engaged in combat with the enemy.

6.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

7.  A back injury sustained during service in 1981 resolved 
prior to separation from active duty, and is without any 
etiological link to the veteran's current back disorder, 
which manifested many years following separation from active 
duty.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that irritable bowel syndrome was incurred as a 
result of active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
1991 & Supp. 2001); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C.A. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a genitourinary disorder, currently diagnosed 
as prostatitis, was incurred as a result of active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991 & Supp. 2001); Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C.A. § 5107(b) (West Supp. 2001)); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2001).

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a depressive disorder was incurred during the 
veteran's active military service.  38 U.S.C.A. § 1131, 
5107(b) (West 1991 & Supp. 2001)); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (codified as amended at 38 
U.S.C.A. § 5107(b) (West Supp. 2001)); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5107 (West Supp. 
2001)); 38 C.F.R. §§ 3.303, 3.304(f) (1999 and 2001).

5.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (codified as amended at 38 U.S.C.A. § 5107 (West Supp. 
2001)); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
irritable bowel syndrome, a genitourinary disorder, an 
acquired psychiatric disorder including depression, PTSD, and 
a back disability. Claims involving similar fact patterns are 
grouped together herein, with a separate analysis of each 
claim undertaken.

I.  Preliminary Matters

At the outset, the Board notes that legislation enacted 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (recently codified at 38 U.S.C.A. 
§§ 5100, 5103A, 5126, and codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5106, 5107), contains extensive provisions 
modifying procedures for the adjudication of claims for VA 
benefits.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099 (38 U.S.C.A. 
§§ 5107, note (West Supp. 2001)).

The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  In the present posture of this case, the 
veteran's claims have not been denied as not well grounded; 
in fact, the Board, in its July 1999 decision, specifically 
found the IBS and genitourinary claims to be well grounded.

The VCAA also provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act requires the Secretary to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (now codified at 38 U.S.C. § 5103A (West 
Supp. 2001)).

The Secretary of Veterans Affairs has recently published new 
regulations, which were created for the purpose of 
implementing the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence, and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The record in this 
case includes copious and current private and VA medical 
records, recent VA examinations, and several hearing 
transcripts.  The record also documents numerous attempts to 
obtain all available evidence including the veteran's service 
medical records, service personnel records, and private and 
VA medical records, and those records have been obtained as 
available.  The veteran has been provided numerous SOCs and 
SSOCs, which have set forth the law and facts in a fashion 
that clearly and adequately informed the claimant of the 
evidence needed to substantiate his claims.  Moreover, the 
two previous decisions by the Board also addressed the 
entitlement criteria for the disabilities in issue.

In addition, with respect to the PTSD claim, because the 
veteran's claimed stressors primarily involve allegations of 
personal assault, threats, and harassment, any development of 
the record must be in accordance with that required of claims 
involving allegations of personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999).  Veterans claiming service 
connection for disability due to an in-service personal 
assault face unique problems documenting their claims.  
Personal assault is an event of human design that threatens 
or inflicts harm.  Although these incidents are most often 
thought of as involving female veterans, male veterans may 
also be involved.  Care must be taken to tailor development 
for a male or female veteran.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA Adjudication Procedure Manual M21-1, 
Part III, para. 5.14 (Apr. 30, 1999).

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.  The M21-1 Manual includes a sample letter to 
be sent to the veteran, asking him to provide detail as to 
any treatment he had received, any family or friends he had 
communicated with concerning the claimed personal assault(s), 
and any law enforcement or medical records pertaining to the 
alleged assault(s).  Id.  See also YR v. West, 11 Vet. App. 
393 (1998) (para. 5.14 is a substantive rule and the 
equivalent of a VA regulation).

Applying the facts of this case against those criteria, the 
Board finds that the RO provided the veteran with a proper 
application form and consistently communicated with him as to 
the evidence required to prove his PTSD claim.  After he 
indicated that his claimed stressors involved an allegation 
of personal assault, the RO provided him with a form 
entitled, "Information in Support of Claim for Service 
Connection for Personal Assault Post-Traumatic Stress 
Disorder" which the veteran completed in May 1997.  The RO 
has also contacted various official sources including the 
National Personnel Records Center (NPRC) and United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), in an attempt to verify the veteran's reported 
stressors.  In addition, the RO afforded the veteran a VA 
PTSD examination most recently in November 1999, and has 
obtained relevant VA and private treatment records.  The 
development accomplished here corresponds to that required in 
personal assault cases and VCAA.  On appellate review, the 
Board sees no areas in which further development may be 
fruitful.

In view of the foregoing, the Board cannot find any basis 
under the VCAA to defer adjudication.  Accordingly, the Board 
finds that it may proceed to decide this matter without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, the Board finds that VA has satisfied 
its duty to assist the veteran by apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claims under both former law and the new VCAA, as well as the 
new regulations.  38 U.S.C.A. § 5107(a) (1991); VCAA § 3(a), 
114 Stat. 2096, 2096-98 (codified as amended at 38 U.S.C. §§ 
5103, 5103A); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
supra.  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  Under both previous law and the VCAA, when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  In addition, service incurrence will 
be presumed for certain chronic diseases, including 
psychoses, if manifested to a compensable degree within one 
year after separation from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

A.  Irritable Bowel Syndrome and Genitourinary Disorder

Upon enlistment examination conducted in January 1980, as 
well as upon examination conducted in July 1980, clinical 
evaluation of the genitourinary system, anus, and rectum was 
reported as normal.  In February 1982, the veteran was seen 
with a month-long history of diarrhea; an assessment of 
diarrhea of unknown etiology was made.  In October 1982, the 
veteran was treated for chronic gastroenteritis of unknown 
etiology.  A January 1983 entry reflects that an assessment 
of probable irritable bowel syndrome was made.  An assessment 
of gastroenteritis is shown in a July 1983 entry.

In June 1984, the veteran complained of urinary frequency.  
An assessment of urinary frequency of unknown etiology was 
noted.  In February 1985, the veteran was seen due to 
complaints of frequent and burning urination.  An assessment 
of polyuria of unknown etiology was made.  In March 1985, the 
veteran was treated for continued symptoms of urinary 
frequency, as well as symptoms of abdominal pain.  An 
assessment of dehydration secondary to gastroenteritis was 
made.  In April 1985, the veteran's urinary frequency was 
assessed as probable prostatitis.  

Upon separation examination conducted in July 1985, clinical 
evaluation of the genitourinary system, anus, and rectum was 
reported as normal.  The veteran indicated that he 
experienced symptoms of frequent indigestion; stomach, liver 
or intestinal trouble, and frequent or painful urination.  

Private medical records dated from 1985 to 1988 document 
symptoms of frequent urination, diarrhea, and prostate 
inflammation.

A VA medical record dated in May 1991 indicates that the 
veteran was seen due to symptoms of urinary frequency.  The 
same month he underwent an intervenous pyelogram which did 
not reveal anything to suggest an enlarged prostate or 
bladder outlet obstruction.  In July 1991, due to symptoms of 
rectal bleeding, a flexible sigmoidoscopy was performed which 
revealed no polyps, ulcers, inflammation, or bleeding sites.

A VA medical examination was conducted in September 1991, at 
which time the veteran reported that, during service, he had 
been put on the drug Elavil, and had constant urinary 
problems such as frequency and nocturia.  He reported that 
those symptoms continued even after he was taken off Elavil, 
and after service.  It was noted that he also had irritable 
bowel syndrome.  On examination, the veteran indicated that 
his bladder symptoms were better, but he complained of 
urinary frequency, burning, and nocturia.  Diagnoses of 
"rule out" urethral stricture; prostatitis versus early 
benign prostatic hypertrophy and psychosomatic bladder 
troubles, were made.

Upon gastrointestinal examination at that time, the examiner 
documented that the diagnoses of record included IBS and an 
enlarged prostate gland.  The veteran complained of symptoms 
of excessive gas production and occasional acid stomach.  A 
diagnosis of irritable bowel syndrome (spastic colon) was 
made.

By rating action of December 1991, the RO denied claims of 
entitlement to service connection for irritable bowel 
syndrome and enlarged prostate.

In August 1993, the veteran underwent flexible fiberoptic 
sigmoidoscopy, due to symptoms of intermittent diarrhea.  The 
findings included mild external hemorrhoids, slightly spastic 
colon, and a normal sigmoidoscopy.

In March 1995, the veteran complained of prostate problems.  
In September 1995, the veteran was seen due to complaints of 
a two-week history of testicular pain.  An assessment of 
bilateral orchialgia was made.  In October 1995, the veteran 
underwent an ultrasound examination of the scrotum and 
pelvis, which revealed that the prostate appeared to be 
borderline prominent and also revealed the presence of very 
small bilateral hydroceles.  

In February 1997, the veteran was treated for pharyngitis 
gastric reflux.  He was treated for chronic prostatitis in 
May 1997.

During a VA psychiatric examination conducted in June 1997, 
the examiner, following a complete and detailed review of the 
veteran's records, opined that IBS had its onset during 
active duty.  In July 1997, the veteran was treated for 
chronic dyspepsia, for which he underwent panendoscopy and 
biopsy.

The veteran presented testimony at a Travel Board hearing 
held in August 1997.  He testified that he first began having 
bowel problems in 1981, manifested by a burning stomach and 
chronic diarrhea.  He also indicated that his prostate 
problems began during service, but stated that it was 
referred to as urinary retention during that time.  

In January 1999, Dr. K. provided a medical statement 
indicating that the veteran suffered from chronic 
prostatitis, which was likely to persist for the rest of his 
life. In that statement the doctor indicated that symptoms of 
urethritis and prostatitis dated back to at least 1984.

Private medical records dated from January to June 1999 
document treatment for chronic prostatitis, recurrent 
abdominal pain, IBS, and gastroenteritis.

A VA genitourinary examination was conducted in August 1999.  
At that time the veteran complained of symptoms of erectile 
dysfunction and prostatitis.  The examiner noted that the 
veteran had been diagnosed with prostatitis since 1984.  An 
impression of chronic prostatitis and erectile dysfunction 
was made.

A VA examination of the rectum and anus was conducted in 
October 1999.  At that time the examiner concluded that the 
veteran did in fact suffer from irritable bowel syndrome, and 
opined that the onset of this condition was approximately 
1982.  

The veteran provided testimony at a videoconference hearing 
held before a Member of the Board in March 2001.  He 
testified that his genitourinary problems began while he was 
in the psychiatric ward of the Portsmouth Naval Hospital 
during service in 1984, and he said he believed that use of a 
tricyclic antidepressant had caused enlargement of his 
prostate.  He indicated that, since his discharge from 
service in 1985, he had been treated for a genitourinary 
condition.  The veteran stated that he experienced symptoms 
of frequent urination, pain in the testicles, hydroceles, and 
a feeling of an inability to drain the bladder completely.  
He further testified that he was receiving current VA 
treatment from for his irritable bowel syndrome.  He 
testified that he had symptoms of diarrhea almost all of the 
time, the onset of which he identified as being in late 1981 
or early 1982.  

At his videoconference hearing, the veteran submitted, with a 
signed waiver of initial RO consideration, a January 2001 
statement of Dr. K.  The physician stated that the veteran 
had been diagnosed, upon transrectal ultrasound and digital 
rectal examination, with benign prostatic hypertrophy and 
chronic prostatitis.  The RO forwarded those papers to the 
Board after the hearing.

The Court of Appeals for Veterans Claims has consistently 
held that, under the substantive law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The service medical records clearly document multiple entries 
pertaining to both genitourinary and gastrointestinal 
symptoms during service, and include diagnoses of irritable 
bowel syndrome and probable prostatitis made during service.  
The Board also observes that, while the clinical evaluation 
of both the genitourinary system and the anus and rectum were 
normal as shown on the separation examination, the veteran 
specifically indicated on that examination report that he 
experienced symptoms of frequent indigestion; stomach, liver 
or intestinal trouble, and frequent or painful urination.

A review of recent medical records and VA examinations 
conducted in 1999 indicates that the diagnoses of the 
currently claimed disabilities, IBS and prostatitis, are of 
record.  

The question therefore is whether there is an etiological 
connection between the symptoms and diagnoses of irritable 
bowel syndrome and probable prostatitis made in service, and 
the currently diagnosed IBS and prostatitis.  A review of the 
evidence reflects that, although an etiological link is not 
established between service and these two claimed disorders 
by a preponderance of the evidence, it appears there is an 
approximate balance of positive and negative evidence 
sufficient to raise a reasonable doubt.

With respect to irritable bowel syndrome, the evidence 
includes the June 1997 opinion of a VA examiner who, 
following a complete and detailed review of the veteran's 
records, opined that IBS had its onset during active duty.  
More recently, during a VA examination of the rectum and anus 
conducted in October 1999, the examiner concluded that the 
veteran did in fact suffer from IBS, and opined that the 
onset of this condition was approximately 1982, during 
service.  The Board points out that the record contains no 
medical opinions to the effect that an etiological 
relationship between the veteran's currently diagnosed IBS 
and service does not exist.  Furthermore, the evidence itself 
is indicative of continuity and chronicity of symptomatology, 
such as diarrhea, during service and until the present time.

Accordingly, although the symptomatology may not be shown for 
the entire time frame since service, the Board concludes that 
service connection for irritable bowel syndrome may be 
granted by giving the veteran the benefit of the doubt.

With respect to the claimed genitourinary disability, 
currently diagnosed as prostatitis, the record includes 
evidence in the form of a VA genitourinary examination 
conducted in 1999, and a private medical statement dated in 
January 1999, in which the veteran's prostatitis was 
described as chronic and the onset of prostatitis was 
identified as 1984, during service.  The Board also notes 
that prostatitis was shown to be a chronic condition 
following service, by virtue of evidence documenting 
treatment for prostatitis and its symptoms from the late 
1980's until the present time.

Despite the negative objective findings at the service 
separation examination, the Board believes the foregoing 
evidence is enough to place the claim in relative equipoise.  
Accordingly, resolving reasonable doubt in favor of the 
veteran, service connection for a genitourinary condition, 
currently diagnosed as prostatitis, is appropriate.  

B.  Acquired Psychiatric Disorder to include Depression, and 
PTSD

Upon enlistment examination conducted in January 1980, as 
well as upon examination conducted in July 1980, psychiatric 
evaluation was reported as normal.  In April 1984, the 
veteran was seen due to complaints of depression.  A 
provisional diagnosis of depression was made.  In May 1984, 
the veteran indicated that symptoms of low mood, loss of 
appetite, and decreased libido which he had recently 
experienced had resolved.  An impression of major affective 
disorder, spontaneously resolved, was made at that time.  
Later in May 1984, he indicated that symptoms such as low 
mood had returned.  An impression of possible rapid cycling 
affective disorder was made.  

The records reflect that the veteran was hospitalized from 
June to July 1984, resulting in diagnoses of alcohol abuse 
and major depression.  While he was hospitalized, a primary 
diagnosis of major depressive episode was established, with 
the precipitating stress identified as routine military 
service.  A medical board report dated in July 1984 reflects 
that the board was of the opinion that the veteran suffered 
from an affective disorder which rendered him temporarily 
unfit.  It was recommended that he return to limited duty for 
a 6-month period.  In January 1985, the veteran was evaluated 
for a return to full duty.  An impression of major 
depression, resolved, was noted, and it was determined that 
the veteran should return to full duty.  

Psychiatric evaluation was normal as shown on the July 1985 
separation examination report.  However, the report indicate 
that the veteran had been treated for depression at a Naval 
hospital from June to July 1984.  The veteran indicated that 
he experienced depression and symptoms of excessive worry.

The veteran filed his original claim of entitlement to 
service connection for a psychiatric disorder, to include 
depression and PTSD, in April 1991.

VA records reflect that the veteran was hospitalized in 
February 1991, at which time diagnoses of dysthymic disorder, 
and adjustment disorder with depressed mood, were made.  

A VA neuropsychiatric evaluation conducted in September 1991 
noted that the veteran had developed nervous problems during 
service, for which he was hospitalized and ultimately 
treated, and had been diagnosed with chronic major 
depression.  Diagnoses of passive-aggressive personality 
disorder; paranoid personality disorder, and obsessive-
compulsive anxiety disorder were made.

By rating action of December 1991, the RO denied claims of 
entitlement to service connection for chronic depression and 
PTSD.

The veteran underwent a psychiatric evaluation in December 
1991, at which time he had complaints of depression.  
Diagnostic impressions of dysthymic disorder; "rule out" 
major recurrent depression; and obsessive-compulsive 
disorder, by history, in partial remission, were made.

The record reflects that the veteran was granted Social 
Security disability benefits in a June 1992 decision, due to 
his affective and personality disorders.

The veteran presented testimony at a hearing held at the RO 
in March 1993.  He testified before the Hearing Officer that 
he had initially started having trouble with depression in 
1983, during service.  He also indicated that he had been 
continually depressed and anxious since service.

The veteran underwent an evaluation by a VA staff 
psychologist in August 1994, at which time impressions of 
major depression, in partial remission with medication, and 
obsessive-compulsive disorder were made.  

In a record dated in January 1995, the veteran reported 
experiences which occurred during service which included 
assaults, threats, sexual harassment, and sabotage of his 
work.  

In May 1997, the veteran completed information on a form 
entitled, "Information in Support of Claim for Service 
Connection for Personal Assault Post-Traumatic Stress 
Disorder."  Therein, he did not provide information 
regarding any specific date or location of any such event, 
but he did indicate that behavioral changes had occurred as a 
result of traumatic events which occurred during service.  

At his Travel Board hearing in August 1997, the veteran 
testified that he first began having problems with his nerves 
and depression in late 1983 or early 1984.  He stated that 
PTSD had its onset in approximately 1981 as a result of 
beatings and abuse.  He identified stressors which he 
witnessed while serving on duty in Beirut, including seeing a 
building blow up, but he indicated that he was working in the 
engine room of a ship at that time and did not participate in 
digging out bodies.  He also testified that he developed PTSD 
as a result of sexual abuse and beatings while serving on 
Board the U.S.S. Coronado.  He indicated that he first 
received psychiatric treatment during service in 1984.   

The veteran underwent a VA examination in June 1997.  A 
summary of the clinical records was provided, in which the 
examiner noted that the first documentation of psychiatric 
complaints was while on active duty, during which time 
diagnoses were entered which included major depression, 
obsessive-compulsive disorder, irritable bowel syndrome, and 
narcissistic and paranoid personality disorder.  It was noted 
that there was no indication of psychiatric treatment or 
symptomatology prior to service.  The examiner also pointed 
out that active duty treatment for psychiatric and emotional 
complaints clearly indicated in the record that the veteran 
was treated for major depression, and that he was clearly 
treated on more than one occasion, indicating that the 
condition was recurrent.  

The veteran also provided accounts of stressors which 
occurred during service aboard the USS Coronado from June 
1981 to June 1982 which included physical assaults against 
him.  He also recounted events which occurred from August 
1982 to August 1984 while assigned to the USS El Paso 
including threats, humiliation, and sexual harassment.  He 
also reported stressors directly related to combat off the 
coast of Beirut, Lebanon, which included: the ship to which 
he was assigned taking stray fire, airstrikes overhead, and 
seeing an ammunition depot blow up.  Diagnostic impressions 
included obsessive compulsive disorder, in partial remission 
with features secondary to historical stressors; features of 
PTSD with ruminative and somatic symptoms dominating; and 
dysthymic disorder.  The examiner commented that, following a 
complete review of the veteran's records in detail, the onset 
of symptoms of depression, anxiety, obsession, compulsions, 
and IBS had occurred while the veteran was on active duty.  

With respect to the veteran's reported stressors during 
service, the examiner commented that such stressors would not 
be easily verifiable through official means, and noted that 
shipboard hazing was certainly not unheard of.

The RO contacted the Department of the Army, U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), in 
order to verify the veteran's reported stressors.  In March 
1998, the RO was informed by USASCRUR that the request had 
been received and research was being conducted.  The RO also 
contacted the NPRC in March 1998 in order to verify the 
veteran's reported stressors.

Service personnel records were received in April 1998.  Also 
received was a chronological narrative of events which had 
occurred aboard the USS Coronado.

A VA PTSD examination was conducted in August 1998, at which 
time diagnoses of PTSD; depressive disorder; and obsessive 
compulsive disorder, in partial remission, were made.

In August 1998, USASCRUR provided information responding to 
the RO's request for information in order to verify the 
veteran's reported stressors.  A list of the veteran's unit 
assignments was enclosed, as was an extract from "U.S. 
Marines in Lebanon, 1982-1984" which revealed that a 
building at the Beirut International Airport was destroyed by 
explosives on October 23, 1983, resulting in the deaths of 
241 U.S. personnel and injuries to 70 others.

A VA PTSD examination was conducted in November 1999, at 
which time the veteran indicated that his nervous problems 
began during service, and reported stressors including 
exposure to homosexual acts, threats of having homosexual 
acts performed on him, and numerous threats and assaults.  He 
also indicated that stress was caused by stray fire on the 
ship to which he was assigned.  The examiner indicated that, 
given the nature of the veteran's reported stressors, they 
would be difficult to verify because documentation of abuse 
was unlikely.  However, it was noted that information in his 
military records presented compelling evidence that something 
happened to the veteran while in the military which 
contributed to his psychiatric problems.  Diagnoses of PTSD, 
depressive disorder, and obsessive compulsive disorder were 
made.  The examiner commented that, since there was no 
indication of problems prior to service, the veteran's 
military experience contributed to, if not resulted in, his 
post-service psychiatric problems.

The veteran requested that ships' logs for the vessels to 
which he was assigned during service from 1981 to 1984 be 
obtained.  In August 2000, the Naval Sea Systems Command 
indicated that these logs were kept for only three years, and 
were no longer available.  

In correspondence from the Department of the Navy dated in 
August 2000, the veteran was informed that court martial 
records for the USS Coronado from 1981 and 1982, and for the 
USS El Paso from 1982-1984, were not available.  It was 
explained that these records were kept for 15 years and then 
destroyed.

At his videoconference hearing before the Board in March 
2001, with respect to the PTSD claim, the veteran testified 
that, while on duty on the USS Coronado, he was assaulted and 
threatened numerous times.  He indicated that no formal 
complaints or charges were ever filed.  The veteran stated 
that he was also assaulted on the second ship to which he was 
assigned, the USS El Paso.  He testified that, again, none of 
the assaults against him was officially reported.  He stated 
that he did not confide in or discuss the incidents with his 
family or clergy.  The veteran stated that the first ship to 
which he was assigned was stationed off the coast of Iran, 
during a war between Iraq and Iran.  He stated that the ship 
was never fired upon.  He testified that the second ship to 
which he was assigned was stationed near Beirut, and was 
directly involved in combat operations.  He stated that the 
ship was fired upon, and that he witnessed firefights and the 
destruction of a building, but did not witness any actual 
injuries.  The veteran indicated that his earliest 
psychiatric treatment during service occurred in late 1983 or 
early 1984. 

During his videoconference hearing, the veteran submitted, 
with a signed waiver of initial RO consideration, statements 
detailing incidents of harassment and assaults to which he 
asserted he had been subjected on shipboard in the Navy.  He 
did not provide specific information as to the dates or 
locations of those events, nor did he indicate that any 
records, disciplinary or otherwise, had been made to document 
their occurrence.  The RO forwarded those papers to the Board 
after the hearing.

Following his videoconference hearing in March 2001, the 
veteran mailed to the Board a copy of an April 2001 letter to 
the NPRC, in which he requested records of inpatient 
treatment at the Portsmouth Naval Hospital psychiatric ward 
in 1984.  The Board advised the veteran that the only such 
records held by the Board were those found in his VA claims 
file, copies of which were mailed to him in May 2001.

Also in May 2001, the Board received from the veteran a 
packet of photocopied documents, the topmost of which was a 
telefax message from the VAMC in Butler, PA, to the Board, 
indicating that the veteran believed that there was falsified 
information in his medical records as to his treatment for 
depression.  Other documents included his statements that 
various VA and Navy medical records contained inaccuracies, 
which he blamed on certain Government personnel.  There were 
also many medical reports, either duplicative of records 
already on file or not pertinent to the current appeal; items 
of congressional and employment-seeking correspondence; and 
documents from the Florida Department of Health and 
Rehabilitative Services and Social Security Administration.

Later in May 2001, the veteran sent a letter to the Board , 
in which he specified a number of errors which he believed 
were present in his Portsmouth Naval Hospital inpatient 
records.

In August 2001, the Board's hearing section received a sheaf 
of additional documents from the veteran.  Those items, most 
dated in the year 2000, reflect the veteran's continuing 
efforts to secure additional service records from elements of 
the Department of Defense to corroborate his claims, and his 
repeated allegations that VA personnel have obstructed his 
claims by falsifying or misinterpreting records.  Pertinent 
to his PTSD claim, he asserted that his shipboard service in 
the area of Beirut in the early 1980's was tantamount to 
combat service, and that the reason no records of his 
shipboard abuse exist is that the captain and officers 
covered up such occurences.  These documents were apparently 
given to the RO subsequent to the March 2001 hearing, and 
were sent to the Board by the RO.  No waiver of initial 
consideration by the RO was included by the veteran, but the 
Board notes that the substance of the entire submission is 
essentially duplicative of many records already in the 
veteran's claims file, and thus does not require further 
action by the RO.  See 38 C.F.R. § 20.1304.  This is also the 
case as to the documents submitted in May 2001, above.

In our analysis, the Board will initially address the 
veteran's claim of entitlement to service connection for a 
psychiatric condition (other than PTSD), to include 
depression.  

The veteran has contended that he suffers from a psychiatric 
disorder, specified as depression, and that such disorder 
manifested itself during active service.  Following a review 
of the record and applicable regulations, the Board finds 
that the evidence is sufficient to raise a reasonable doubt 
as to the merits of the veteran's claim.

In reaching this conclusion, the Board observes that during 
service psychiatric symptomatology, identified as depression, 
was initially documented in 1984.  During 1984 diagnoses were 
reported which included: depression (provisional diagnosis) 
and major affective disorder (spontaneously resolved).  
Following a hospitalization in mid-1984, diagnoses of major 
depression/major depressive episode were made.  The Board 
does recognize that psychiatric evaluation was shown as 
normal on the July 1985 separation examination report.  
However, that same report did indicate that the veteran had 
been treated for depression at a Naval hospital from June to 
July 1984, and the veteran reported that, during service, he 
experienced depression and symptoms of excessive worry.

The evidence of record does not include any documented 
psychiatric treatment during the veteran's first post-service 
year.  The earliest documentation of post-service psychiatric 
treatment is shown in 1991, at which time VA records reflect 
that the veteran was hospitalized in February, at which time 
diagnoses of dysthymic disorder, and adjustment disorder with 
depressed mood, were made.  The evidence shows that, from 
1991 forward, the veteran received continuous psychiatric 
treatment.  Diagnoses which included passive-aggressive 
personality disorder; paranoid personality disorder, 
obsessive-compulsive anxiety disorder, depressive disorder, 
and PTSD were made.  The most recent evidence indicates that 
the veteran's psychiatric disorder is diagnosed as 
depression.  

The evidence also contains opinions made by competent medical 
professionals addressing the date of onset of the veteran's 
psychiatric disorder(s).  A 1997 VA examination report shows 
that the examiner noted that there was no indication of 
psychiatric treatment or symptomatology prior to service, and 
pointed out that the service medical records documented 
treatment for psychiatric/emotional complaints and major 
depression, for which he was clearly treated on more than one 
occasion, indicating that the condition was recurrent.  The 
examiner concluded that, following a complete review of the 
veteran's records in detail, the time of onset of symptoms of 
depression, anxiety, obsession, compulsions, and irritable 
bowel syndrome was while on active duty.  The evidence also 
includes a November 1999 VA examination report at which time 
diagnoses of PTSD, depressive disorder, and obsessive 
compulsive disorder were made.  The examiner commented that, 
since there was no indication of problems prior to service, 
the veteran's military experience must have contributed to, 
if not resulted in his post-service psychiatric problems.

As noted above, service connection may be granted for any 
disease diagnosed after discharge, when a review of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  In this case, the 
evidence does include treatment for and a diagnosis of a 
depressive disorder in service.  It appears there was no 
treatment for such a disorder for several years after 
service.  However, the veteran's post-service psychiatric 
disorders, which have been variously diagnosed to include 
depression, have been linked on two occasions to service by 
competent medical professionals.

This case is complicated by several diagnoses, discussed 
above, indicating that the veteran has one or more 
personality disorders.  Under basic principles relating to 
service connection, a lifelong pattern of action or behavior 
manifesting developmental defects or pathological trends in 
the personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet.App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) 
(specifically holding that "38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs").  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

However, despite the notations of personality disorder(s), 
the record does appear to show repeated diagnoses of 
depression, which is an acquired psychiatric disorder.  See 
38 C.F.R. § 4.130 (2001) (listing major depressive disorder 
under Diagnostic Code 9434).  The Board recognizes that it is 
difficult to distinguish as among multiple psychiatric 
diagnoses manifested by a veteran; however, that is a task 
for medical professionals, not the Board.  Based upon the 
record, there appears to be an approximate balance of 
positive and negative evidence as to whether the veteran's 
currently diagnosed depressive disorder was incurred in 
service.

Accordingly, the Board gives the benefit of the doubt to the 
veteran, and concludes that service connection for an 
acquired psychiatric disorder, diagnosed as depression, may 
be granted.

Turning to the PTSD claim, the Board notes that, prior to 
March 7, 1997, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptoms and the claimed 
in-service stressor.  If a claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded a combat citation would be 
accepted, absent evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).  See Cohen v. Brown, 10 Vet.App. 128, 140 
(1997).

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of the his service, 
the veteran's lay testimony alone can establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2001) (requiring PTSD 
diagnoses to conform to the criteria in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV)).  See also 38 U.S.C.A. § 1154(b) (West 1991).

When a statute or regulation changes after a claim has been 
filed but before the administrative appeal process has been 
concluded, as is the case here, the version more favorable to 
the veteran should apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  In this case, the record includes a current 
diagnosis of PTSD based on a recitation by the veteran of his 
claimed in-service stressors.  Therefore, the key 
consideration is whether the evidence of record documents the 
occurrence of any of the claimed in-service stressors.  The 
service department records do not indicate that the veteran 
served in combat or was wounded therein, so that presumption 
is not applicable to this case.  Thus, under both the old and 
new versions of 38 C.F.R. § 3.304(f), the record must include 
credible supporting evidence that a claimed in-service 
stressor actually occurred.

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel, i.e., the RO and the Board.  If adjudicators 
conclude that the record establishes the existence of such 
stressor, then, and only then, may a medical examination 
determine the sufficiency of the stressor.  West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board notes that the veteran's reported PTSD stressors 
primarily involve allegations of physical assault, threats, 
and harassment while serving aboard the USS Coronado and USS 
El Paso.  With respect specifically to claims involving 
personal assault, all available evidence must be carefully 
evaluated.  If the military records do not document that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor.  
Examples of behavior changes that might indicate a stressor 
are (but are not limited to): (a) visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; (b) sudden requests that the veteran's 
military occupational series or duty assignment be changed 
without other justification; (c) lay statements indicating 
increased use or abuse of leave without an apparent reason 
such as family obligations or family illness; (d) changes in 
performance and performance evaluations; (e) lay statements 
describing episodes of depression, panic attacks or anxiety 
but no identifiable reasons for the episodes; (f) increased 
or decreased use of prescription medications; (g) increased 
use of over-the-counter medications; (h) evidence of 
substance abuse such as alcohol or drugs; (i) increased 
disregard for military or civilian authority; (j) obsessive 
behavior such as overeating or undereating; (k) pregnancy 
tests around the time of the incident; (l) increased interest 
in tests for HIV or sexually transmitted diseases; (m) 
unexplained economic or social behavior changes; 
(n) treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
and (o) breakup of a primary relationship.  
M21-1, Part III, para. 5.14(7).

Rating personnel may rely on the preponderance of evidence to 
support their conclusions even if the record does not contain 
direct contemporary evidence.  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  M21-1, Part III, para. 5.14(8).

Here, the claims file contains diagnoses of PTSD, made during 
VA examinations conducted in 1997 and 1999, which include 
reference to the veteran's claimed stressors, alleged as 
assaults, threats, humiliation, and sexual harassment, 
occurring during service.  Obviously, the medical 
professionals arrived at the diagnoses of PTSD based upon the 
veteran's recitation of his claimed in-service stressors.  
Thus, the record satisfies two of the three required elements 
38 C.F.R. § 3.304(f) (1999 and 2001).  The sole remaining 
element, requiring credible supporting evidence that the 
claimed in-service stressors occurred, is an adjudicatory 
question involving both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The various VA and private treatment and examination reports 
suggest a connection between the claimed in-service stressors 
and the diagnosed PTSD.  However, such a connection cannot 
consist solely of after-the-fact medical nexus opinion(s).  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); see also 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (VA need not 
accept a physician's diagnosis "[j]ust because a physician 
or other health care professional accepted the appellant's 
description of his [wartime] experiences as credible and 
diagnosed the appellant as suffering from PTSD").  Thus, 
other sources of information must be consulted.  

The service medical records do reflect that the veteran 
received psychiatric treatment in 1984; however, there was no 
mention of any physical assaults, harrassment, or threats to 
him in those records.  It appears that it was not until 
approximately 1995 that the veteran reported experiences 
which occurred during service which included assaults, 
threats, sexual harassment, and sabotage of his work.  In May 
1997, the veteran completed information on his Personal 
Assault PTSD form, but he did not provide information 
regarding any specific date or location of such events, 
although he did indicate that behavioral changes occurred as 
a result of traumatic events which occurred during service.  
Subsequently, the veteran has provided names, dates, and 
locations pertaining to these reported stressors.  The Board 
notes that, during his March 2001 Board hearing, the veteran 
was asked if there were any official reports of the alleged 
abuse which took place during service or whether he confided 
in a family member, friend or clergy member regarding the 
alleged stressors, to which the veteran stated "no" on both 
accounts.

Although official verification of the veteran's alleged 
stressors was attempted through NPRC and USASCRUR, neither 
official source was able to verify any of the veteran's 
stressors.  It is unfortunate that military records 
documenting the veteran's claimed in-service stressors have 
not been found.  The Board is aware of judicial holdings to 
the effect that VA has an obligation to undertake, in some 
cases, multiple efforts to secure records of treatment for 
diseases or injuries in service.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) (VA must in certain cases make multiple 
attempts to obtain service medical records and notify the 
veteran of its failure to obtain them), appeal dismissed, 15 
Vet. App. 48 (2001); Jolley v. Derwinski, 1 Vet. App. 37 
(1990) (VA has a statutory duty to assist the veteran in 
obtaining military records).  Where documents containing 
certain information are under VA control (real or 
constructive), failure to produce them is likely to frustrate 
an award of benefits.  See Simmons v. West, 14 Vet. App. 84, 
89 (2000).

The veteran has repeatedly contended that the Navy and other 
Government agencies have improperly failed to produce, or 
have falsified, records which he believes would support his 
claim for PTSD.  The Board has no reason to conclude that 
such action has occurred.  Without expressing any opinion as 
to the validity of those charges, the Board observes that 
numerous requests for such records have come up dry, and 
there is no corroboration of the veteran's alleged in-service 
stressors.  Moreover, the record is silent for corroboration 
of the veteran's assertion that he engaged in combat during 
service.

In summary, the Board concludes that the record does not 
corroborate the veteran's claimed stressors through credible 
supporting evidence.  The evidence does not reveal supporting 
lay statements from the veteran's fellow unit members or 
others who may have witnessed or participated any of the 
alleged abuse.  Nor do the service department records verify 
these events.  In short, the sole supporting evidence that 
the alleged stressful events occurred are the veteran's own 
statements of such experiences.  A non-combat veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor.  Cohen, 10 Vet. 
App. at 141; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The veteran has also reported stressors consisting of his 
ship being fired upon and witnessing firefights and the 
destruction of a building, but acknowledges that he did not 
witness any actual injuries.  The evidence does not reflect 
that the diagnosis of PTSD made in the record was supported 
by these stressors alone.  The PTSD diagnosis was primarily 
based upon the stressors reported by the veteran pertaining 
to abuse, non-combat assaults, etc., during service.  
Accordingly, these stressors, in and of themselves, are not 
shown to have been supportive of a diagnosis of PTSD by the 
evidence.

In conclusion, in light of the evidence and for the reasons 
discussed above, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
service connection for PTSD.

C.  Disability of the Back

Upon enlistment examination conducted in January 1980, as 
well as examination conducted in July 1980, clinical 
evaluation of the spine was normal.  A clinical entry dated 
in October 1981 reflects that the veteran was treated for a 
contusion of the right lower back, as well as for muscle 
strain due to a back injury in October 1981.  An entry dated 
one day later indicates that veteran exhibited considerable 
improvement, and an assessment of resolving back contusion of 
the right lower back was made.  In November 1981, the veteran 
was treated for right mechanical post-traumatic low back 
pain.

Upon separation examination conducted in July 1985, clinical 
evaluation of the spine was normal, and the veteran indicated 
that he did not experience recurrent back pain.

Private medical records dated in May 1986 document a 2-week 
history of low back pain.  Additional private medical records 
show that, in December 1994, the veteran complained of having 
severe low back pain, for which a diagnosis of back pain was 
made.  In that same month, he underwent a private magnetic 
resonance imaging (MRI) scan of the lumbar spine which 
revealed no acute bone or joint injury or other bony 
abnormality.  A private MRI conducted in January 1995 
revealed degenerative changes at L4-5 and at L5-S1.  

A VA examination of the spine was conducted in April 1998, at 
which time a history of a fall during service in 1981 was 
noted.  The veteran complained of back pain on examination.  
Physical evaluation was normal.  An MRI showed L5-S1 disc 
bulge.  X-ray films of the lumbar spine taken in April 1998 
revealed straightening of the normal lordotic curvature of 
the spine.  

At his videoconference hearing held before a Member of the 
Board in March 2001, he testified that he injured his back in 
October 1981 when he fell in the engine room.  The veteran 
stated that, after service, he complained of back problems 
and was treated by his civilian doctor with painkillers.  

As indicated above, an award of service connection requires 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred during service, or was due to an incident of 
service.  Such a determination requires a finding of a 
current disability which is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The record indicates that the veteran was treated for back 
complaints during active service in 1981, but there is 
nothing to indicate that these complaints were chronic in 
nature, and it appears that they had resolved by the time of 
his separation in July 1985, at which time an examination was 
negative for any complaints or findings of a back disorder, 
nor did the veteran complain of back problems.  During the 
first post-service year, 1986, the veteran was treated for 
back pain.  However, after 1986 it was not until 1994 and 
thereafter that the veteran was again treated for back 
problems.  A review of the post-service medical evidence does 
not reveal any competent medical evidence establishing a 
nexus between the current back disorder and service.  

Although the veteran currently asserts that he has a back 
disorder which originated with an injury to his back during 
service, there is no supporting medical evidence to 
substantiate his claim.  See Watson, supra, at 314.  It is 
clear, from extensive precedent, that neither the veteran nor 
the Board is competent to render a medical opinion linking 
present disability to an acute injury in service many years 
ago.  See Espiritu, Routen, supra.  The Board has carefully 
reviewed the entire record in this case; however, the Board 
does not find the evidence to be so evenly balanced that 
there is any doubt as to any material issue.  38 U.S.C.A. § 
5107(b) (West 1991), Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C.A. § 5107(b)).  Therefore, the veteran's claim of 
entitlement to service connection for a back disability must 
be denied.


ORDER

Entitlement to service connection for irritable bowel 
syndrome is granted.

Entitlement to service connection for a genitourinary 
disorder, currently diagnosed as prostatitis, is granted.

Entitlement to service connection for a psychiatric disorder, 
currently diagnosed as depression, is granted.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a back disorder is 
denied.


REMAND

Service connection is currently in effect for herpes, right 
lower lip, for which a noncompensable (zero percent) 
evaluation is in effect.  The VA's Schedule for Rating 
Disabilities does not include a specific diagnostic code to 
rate herpes simplex.  When an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  Therefore, the 
veteran's herpes disorder has been rated by analogy to 
disfiguring scars of the head, face, or neck under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7800.  

Under DC 7800, slight disfiguring scars of the head, face, 
and neck are assigned a noncompensable evaluation. A 10 
percent rating contemplates moderate, disfiguring scars.  A 
30 percent rating contemplates severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent rating, the highest 
rating assignable under this code, contemplates complete or 
exceptionally repugnant deformity of one side of face, or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, DC 7800.

The most recent VA examination was conducted in June 1997.  A 
history of a recurring cold sore during service was noted.  
The veteran indicated that he might have remission for one 
year, then it would return on a yearly basis, and that the 
lesion usually involves the mouth.  On examination, he denied 
any active lesion, and clinical evaluation was unremarkable.  
A diagnosis of history of recurrent herpes, currently 
asymptomatic, was made.

The veteran provided testimony at his videoconference hearing 
in March 2001, to the effect that he experiences herpes 
flare-ups very often, affecting various parts of his body 
including his mouth, chest, genitals, and legs.  He indicated 
that over the years antibiotics had been prescribed, but that 
he had been told there was not much that could be done about 
it.

The Board observes that the Court of Appeals for Veterans 
Claims has held that the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed by rating 
adjudicators, and that a skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  
Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Brown, 2 
Vet. App. 675 (1992).

Since the above noted VA examination in June 1997, more than 
4 years ago, the veteran has not undergone a VA examination 
for herpes.  The Board recognizes that it is not competent to 
ascertain the degree to which a disability has manifested 
itself without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  Therefore, given the passage of time since the 
veteran was last afforded a VA examination, and the need for 
more current findings, to include clarification as to whether 
the veteran suffers from lesions or disfigurement, the 
veteran's appeal is hereby remanded for additional 
development as outlined below. In this respect, the Board 
believes the veteran should undergo a VA examination to 
better assess his current level of disability.

Accordingly, while the Board regrets the delay in this aspect 
of the case, the veteran's appeal is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran whether 
he has received any treatment for his 
service-connected herpes since June 1997.  
Based upon his response, the RO should 
obtain copies of any pertinent treatment 
records referable to treatment from the 
identified source(s), and associate them 
with the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a medical examination by an 
appropriate medical doctor, who is 
qualified to render an opinion with 
respect to the medical issue on remand.  
This examination should be scheduled, if 
possible, when the disorder, herpes, is 
active.  The veteran's claims folder, to 
include this Remand, must be reviewed by 
the examiner prior to the evaluation of 
the veteran, and such review should be 
documented for the record.

3.  The examiner should conduct all 
testing deemed necessary, and all 
clinical findings should be reported in 
detail.  In conjunction with the 
examination, the veteran should be asked 
to identify all affected areas and 
symptomatology in terms of frequency, 
duration, and extent of the symptoms.  
The number and location of skin growths 
and lesions should be noted.  The shape, 
color, and extent, including a 
description of the size on each exposed 
and non-exposed affected area, for each 
of the herpes lesions should also be 
noted, as well as the degree of 
disfigurement.  The examiner should also 
note, any exudation, itching, or 
exfoliation shown, as well as the extent 
of the limitation of function of any 
affected body part.  The examiner should 
record whether the veteran is currently 
using medication for any of his skin 
lesions and, if so, the extent to which 
each lesion is ameliorated thereby.  In 
doing so, the examiner should provide a 
complete rationale for any opinion 
expressed.

4.  Regarding the examination scheduled 
in connection with this Remand, and the 
RO's preliminary request for additional 
evidence, the veteran is hereby advised 
that his cooperation with the RO is 
necessary, and that there may be 
consequences of a failure to report for 
any scheduled examination without good 
cause, or failing to assist in providing 
any other evidence deemed necessary, 
pursuant to 38 C.F.R. § 3.655 (2001).

5.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claim, ensuring that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Public Law No. 
106-475, is completed.  The RO should 
also consider whether a staged rating is 
appropriate, under Fenderson, supra.

6.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished an 
SSOC concerning all evidence added to the 
record since the last SSOC.  Thereafter, 
the veteran and his representative should 
be given the requisite opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



 _____________________________                 
_____________________________
                 N.R. ROBIN                                            
HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals              Member, Board 
of Veterans' Appeals



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 


